Case 1:20-cv-08281-JGK Document 22-3 Filed 06/14/21 Page 1 of 16




                EXHIBIT C
                                 Case 1:20-cv-08281-JGK Document 22-3 Filed 06/14/21 Page 2 of 16
                                                                                                                          SECRETARIA DE ESTADO

                                                                    ~~CiS~~~t~~~~'~At~ ~s;~~8
                                                                                                                          DE JUSTICIA
                               '~ MINISTERIO                       p                                                       DIRECCION GENERAL DE
                                                                                                                           COOPERACIbN JURIDICA
                            ~~ ~ DE JUSTICIA                                                                               I NTERNACIONAL Y DERE-
                                                                                     ~~~~
                      ~            ~                                             ~~~                                       CHOS HUMANOS
                                                                                                                           SUBDIRECCION GENERAL
                                                                                                                           DE COOPERACION JURI-
                                                                                                                           DICA INTERNACIONAL




                           0      F     I     C   I   0

                                                                                            United States Securities And Exchange Commision Once
                                                                                            I nternational Affairs
                                                                                            100 street n.e. Washington Dc 20549-104, 999

                                                                                            Estados Unidos De America                                _
                          S/REF.
                          N/REF.                          000000235412020-N PC

                          FECHA                           25/03/2021
                          ASUNTO:                         DILIGENCIAS




                                                                                                                 procedente de las
                          En fecha 20/10/2020 nos remitio una solicitud de auxilio judicial internacional
                          autoridades de Estados Unidos De America, relativa a        D/Da  John    David  Mcafee   , por la que se
                                                                            as en Espana  sobre   la  base  del Convenio   relativo a
                          solicitaba la practica de determinadas diligenci                                                       civil
                                                           extranjer o de documen tos judiciale s y extrajudi ciales en materia
                          la notification o traslado en el
                          o comercial, hecho en La Haya el 15 de noviembre de 1965.

                                                                                                              acompanada
                          Adjunta tengo el honor de remitirle la documentation correspondiente a su solicitud
                                                      das por el Juzgado de Paz de Sant Esteve Sesrovir es .
                          de las diligencias practica

                                                                                                           su solicitud. En
                          Se ruega confirme si, a la vista del material recibido, considera cumplimentada
                                                                                                            del expediente
                          caso de no recibir respuesta alguna en el plazo de 90 dias se procedera al cierre
                          por entenderse ejecutada en su totalidad.



                                                                                                                            Madrid a 25/03/2021


                                                                         LAAUTORIDAD CENTRAL




                                                                                                                  SAN BERNARDO N° 62
                                                                                                                  28071 MADRID
                                                                                                                  TEL.: 913902269-2381-2280
                                                                                                                  FAX.: 91 390 24 75
                                                                                                                  e-mail:rog ato riascivil@mjusticia.es




                                                                                                                                                   P3gina      ~/~
y4Ep~ DE
2
         v
             ~
                 ❑~ ~
                 .P
                          ~ ❑~
                                 Cbdigosegurode                                    PF:pgc7-YLsH-VnF6-8HfJ
f                                V9f~fIC2Clbf1:
                                                                                                                                                   Fecha    25/03/2021
                                 FIRMADO POR                   Laura Fernandez Domin uez JEFA DE AREA
                                                                                                                  arioVerificacion.actio
                                                               https://sede.mjusticia.gob.es/sedecsvbroker/Formul
~^Ma o~G~PD      ❑O

                                                                                     n?CSV=PF:pgc7-YLsH-VnF6-8HfJ
                                                                       16 - ~~
                                                                 ~3 of~lZ~
             Case 1:20-cv-08281-JGK Document 22-3 Filed 06/14/21 Page

~eccio Civil del Servei coma de rep~rtirr~ent de Martorell
Carpets de Repartiment
                                                                      Numero:30               Any:2021
Procediment: Exhort
NIG: 0~'l1442120218022631
                                                                                        {Vlartorell
Jutjat desti:    ~eccio Cs~ri9. Ja~$~a'~ ~e Prirner~ S~stanci~ s instr~accio niame 7 de
Procediment desti:

Dades de procedencia
 J~atjat proceclencia                                 Procedernent
 TRIBUNAL DEL DISTRITO DE LOS                         0/ 0
 ESTADOS UNIDOS
 Diligencia: NOTIFICAR                                Por~ador: Correus

Dades del Procediment
Data registre: 28/01/2021   Classe de registre: Internacional: Comissions rogatories
Classe de repartiment: Internacional: Comissions rogatories
                                        Interessos:                             Costos:
Quanties:
Interessos i costos

Dades d'intervinents / col~laboradors
 tntervinents: Mcafee ,John David
 Tipus d'implicacio: Demandat
                                  Mobil:                                       Fax:
 'felefon:

                                                         Jutj~t c±e ?rirr~era {~~::tt:~~cia
                                                  r    ~ i lnsi~uccic~ ni+;~. 7
                                                      ~ ~e Nis,torell


                                                               2 ~ ~d~~. ~~'~~


                                                          F3egistre d'entraSia:
                                                          Flora:




                                                                                               Full 25 de 25
28/01/2021
                            Case 1:20-cv-08281-JGK Document 22-3 Filed 06/14/21 Page 4 of 16
               ~ i ~'\~~


               ~           ~



                      Seccion Civil. Juzgado de Primera Instancia e Instruccion n° 7
                      de Martorell
                      Avenida Pau Claris, 20 - Martorell - C.P.: 08760

                      TEL.: 937735916
                      FAX: 937735919
                      EMAIL:mixt7.martorell@xij.gencat.cat

                      N.I.G.: 0811442120218022631
                      Auxilio Judicial Internacional 612021 -AU2
                      Materia: International: Comisiones rogatorias

                      Entidad bancaria BANCO SANTANDER:
                      Para ingresos en caja. Co~cepto: 4387000011000621
                      Pagos por transferencia bancaria: IBAN ES55 0049 3569 9200 0500 1274.
                      Beneficiario: Secci6n Civil. Juzgado de Primera Instancia e Instruccibn n° 7 de Martorell
                      Concepto: 4387000011000621
     W
~c   v
 m   a`
     J
c
.~   C                 Parte demandante/ejecutante:                                     Parte demandada/ejecutada: John David Mcafee
     c                                                                                  Procurador/a:
     ti                Procurador/a:
a                      Abogadola:                                                       Abogado/a:
i
~
     E
     `m
0    U
U    y
     O.

     m                                                DILIGENCIA DE CONSTANCIA

                       Letrada de la Administration de Justicia que la dicta: Lorena Carmona Garrido
                       Lugar: Martorell
                       Fecha: 29 de enero de 2021


                       Hago Constar que se ha recibido exhorto de fecha 16/12/2020 remitido por el
                       TRIBUNAL DEL DISTRITO DE ESTADOS UNIDOS Como dimanante de su
                       procedimiento, y que ha tenido entrada en este juzgado en fecha 29/01/2021.


                       De todo to cual, doy fe.


                           La Letrada de la Administration de Justicia




     a                 Los interesados quedan informados de que sus datos personates han sido incorporados al fichero de
     {                 asuntos de esta Oficina Judicial, donde se conservaran con caracter de confidential y unicamente para el
     N
     n~i               cumnlimientn rie la lahnr C711P fIPf1P enrnmPnriarla hain la salvani~arria v rasnnnsahiliriarl rla la misma

     N~                donde seran tratados con la maxima diligencia.
     ~~
     r
                       Quedan informados de que los datos contenidos en estos documentos son reservados o confidenciales,
     ~1                que el use que pueda hacerse de los mismos debe quedar exclusivamente circunscrito al ambito del
      ~                proceso, que queda prohibida su transmision o comunicaci6n por cualquier medio o procedimiento y que
           j           deben ser tratados exclusivamente Para los fines propios de la Administration de justicia, sin perjuicio de
                      las responsabilidades civiles y penales que puedan derivarse de un use ilegitimo de los mismos
     ~j               (Reglamento EU 2016/679 del Parlamento Europeo y del Consejo y Ley Organica 3/2018, de 6 de
                       diciembre, de protection de datos personates y garantia de los derechos digitales).




                                                                              _ _                                                                     P9glnal de3
                                                                                    .             _~ .,.. =.:ir. ~'   _   _ . :,3 :. ..,.3l:.: ~'a_
                                                                                                                                                                                                 N2GKW~JFi01biT13P50X8F2Y
                                                                                                                                              ml          C:odf Seyur de Veriflcacid:6SLCA7ZAX3QG
                                         arrth signafur a-e _AdreS:a vreb pei.verif icar. hltpsltejcet.ji~abt;is.genrat~caUlAPkoiisuttaCBV.ht
            ~I~c~crv elecirdnir, geran4t
                                                                                                                                                 Signet per Carmona GArritlo, Lorene;
                                   Data i hore 2BJQ1/2021 94 05                     ~~~


                                                                                                                                                                                                                            ~~~. ....


       ~~
                                                                                                                                                                                                                                ~~




 ~>
<<.
_~

~>
;
                                                                                                                                                                                                                                        Case 1:20-cv-08281-JGK Document 22-3 Filed 06/14/21 Page 5 of 16




   U
  W
 iG
  7
  N
  tJ
  1
  N
  W
                    Case 1:20-cv-08281-JGK Document 22-3 Filed 06/14/21 Page 6 of 16

       .~ ~~__



                 IIVFORMACION PARR LOS USUARIOS DE LA ADMINISTRACION DE JUSTICIA:

                 En aplicacion de la Orden JUS/394/2020, dictada con motivo de la situation
                 sobrevenida con motivo del COVID-19:

                        - La atencion al publico en cualquier sede judicial o de la fiscalia se realizara
                        por via telef6nica o a traves del correo electronico habilitado a tal efecto, arriba
                        detallados, en todo caso cumpliendo to dispuesto en la Ley Organica 3/2018,
                        de 5 de diciembre, de Protection de Datos Personates y garantia de los
                        derechos digitales.
 ti
J
                        - Para aquellos casos en los que resulte imprescindible acudir a !a Bede judicial
 d
                        o de la fiscalia, sera necesario obtener previamente la correspondiente cita.
c~
                        - Los usuarios que accedan al edificio judicial con cita previa, deberan disponer
                        y usar mascarillas propias y utilizar el gel desinfectante en las manos.
 ~.




G
`'
 tl

N
.^.7
N
O
 N
[3
 O
L
.~

'~




       t 3~

        .
        Y
        $ ~~
                 ~ .,
                                                                                                               Pagir.a 3 de 3
                             Case 1:20-cv-08281-JGK Document 22-3 Filed 06/14/21 Page 7 of 16
                   ~i
                   .. , =u~
                    -- _~-~-_



                              Seccion Civil. Juzgado de Primera Instancia e Instrucci6n n° 7
(~
 I `                          de Martorell
 ~i                           Avenida Pau Claris, 20 - Martorell - C.P.: 08760

                                TEL.: 937735916
 ~ ~
('                              FAX: 937735919
 ~
 '                              EMAIL:mixt7.martorell@xij.gencat.cat

 ~                              N.I.G.: 0811442120218022631
                                A uxilio Judicial Internacional 612021 -AU2
("                              -
i Y                               Materia: Internacional: Comisiones rogatorias

  W                             Entidad bancaria BANCO SANTANDER:
i =                             Para ingresos en caja. Concepto: 43870000ll000621
  '
  "                             Pagos por transferencia bancaria: IRAN ES55 0049 3569 9200 0500 1274.
                                Beneficiario: Secci6n Civil. Juzgado de Primera Instancia e Instruccibn n° 7 de Martorell
 •a       ~                     Concepto:4387000011000621
  U       fJ
  R       Q




  y       ~`
                                  Parte demandante/ejecutante:                                      Parte demandada/ejecutada: John David Mcafee
 m        ~                       Procurador/a:                                                     Procurador/a:
 i
 n        ~                       Abogado/a:                                                        Abogado/a:

          v
          c
          m

 i~ ~                                                                  DILIGENCIA DE ORDENACION

                                  Letrada de la Administration de Justicia que la dicta: Lorena Carmona Garrido
                                  Lugar: Martorell
 4                                Fecha: 29 de enero de 2021

                                  Hago Constar que el anterior exhorto de fecha 16/12/2020 remitido por el TRIBUNAL
                                  DEL DISTRITO DE LOS ESTADOS UNIDOS y dimanante del --, ha tenido entrada en
~ ~U ~                            esta Oficina judicial en fecha 29/01/2021 y sera tramitado con el nGm. 6/2021.
i .y~~                            No correspondiendo a esta Oficina judicial prestar el auxilio solicitado por Constar Como
  a'
     {                            domicilio el Centro Penitenciario Brians 1 localizado en la localidad de Sant Esteve
.~ 1                              Sesrovires, de acuerdo con to dispuesto en el articulo 172.4 de la Ley de Enjuiciamiento
 y                                Civil (LEC), acuerdo su remision a la Oficina judicial de Juzgado de Paz de Sant Esteve
:~   !                            Sesrovires.
 i
  q       V7   f
          o  !
  s ~                             Esta remisi6n se comunicara al organo judicial exhortante
I~
I~        a
                                  Modo de impugnacion: recurso de REPOSICION ante la Letrada de la Administracibn
      j
      r
      ~~                          de Justicia, mediante un escrito que se debe presentar en el plazo de CINCO dias,
 ~ Q~ ~                           contados desde el siguiente al de la notificaci6n, en el que se debe expresar la
   ~~
1~ ,~                             infraction en que haya incurrido la resolution. Sin estos requisitos no se admitira la
  ~~                              impugnacion. La interposition del recurso no tendra efectos suspensivos respecto de la
~ ~{                              resolution recurrida (articulos 451 y 452 LEC).




                    as

                    ,~
                   1.    _   ~~                      ..~P'"~ii!S:iaC   ~E _l:S . ~ ~ o ~d~' .i,^`r'c.   :'"'In:.,. 3:CC `.'~ ,ii.~il;.i8 ~^ ' 4tc '..'~.,   P3gina t de
                                 Case 1:20-cv-08281-JGK Document 22-3 Filed 06/14/21 Page 8 of 16

                      ~-
                      ~~s
                      ,~ --..,



~~
                                 Lo acuerdo y firmo
a~
iJ
 .
r,
O ~
                                 La Letrada de Ia Administracion de Justicia
U

 L;
'•~
~~
L,
                                                                                                                                    o de
                                                                                   datos personates han sido incorporados al ficher
                                 Las interesados quedan informados de que sus
N }
  i

                                                                                                                                  para el
                                                                            conservaran con caracter de confidencial y unicamente
~1

Y                                asuntos de esta Oficina Judicial, donde se                                                       misma ,
m
                                                                                  a, bajo la salvaguarda y responsabili dad de la
                                 cumplimiento de la labor que tiene encomendad
J
M
a
c
                                 donde seran tratados con la maxima diligencia.
  ~{
~ ~ o                                                                                                                                enciales,
                                                                              idos en estos documentos son reservados o confid
                                 Quedan informados de que los datos conten
 ~{:         J
                                                                                                                                   ambito del
                                                                                 s debe quedar exclusivamente circunscrito al
 °~          W                   que el use que pueda hacerse de los mismo
                                                                                                                        proced imient o y que
             ~
             ,                                                                    comunicaci6n por cualquier medio o
                                 proceso, que queda prohibida su transmisi6n o
                                                                                                                                          io de
                                                                                    propios de la Administraci6n de justicia, sin perjuic
                                 deben ser tratados exclusivamente para los fines
I ~~~
 U
 ~ ~
   o.                            las responsabilidades civiles y penales que
                                 (Reglamento EU 2016/679 del Parlamento Europ
                                                                                  puedan derivarse de un use ilegitimo de los
                                                                                     eo y del Consejo y Ley Org~nica 3/201        8, de
                                                                                                                                       mismos
                                                                                                                                          6 de
             m
                                                                                 garantia de los derechos digitales).
C                                 diciembre, de protecci6n de datos personates y
L
}

 C.5
  R
 :n
    a

    S

m
'
     ai
     ro
    .~
    .~

    U
    d
       M
       d




       ~j
    C
    }~




       s
       ~
       q         G

       G         `-
        ai       r
        k        N
       m         c
        c        ~
    ~  N
    ~. W
    '



    ~ _~~
        ~        L




     ,~~ ~
    ~ 0~~
    ~"I
                             .- ~~
                           o ,
                           :~ ,.
                            Case 1:20-cv-08281-JGK Document 22-3 Filed 06/14/21 Page 9 of 16
          ~               a
           ~~~




                              INFORMACION PARR LOS USUARIOS DE LA ADMINISTRACION DE JUSTICIA:

                              En aplicacion de la Orden JUS/394/2020, dictada con motivo de la situacion
                              sobrevenida con motivo del COVID-19:

                                    - La atencion al pciblico en cualquier Bede judicial o de la fiscalia se realizara par
                                    via telefonica o a Craves del correo electronico habilitado a Cal efecto, arriba
                                    detallados, en todo caso cumpliendo to dispuesto en la Ley Organica 3/2018, de
                                    5 de diciembre, de Protecci6n de Dafos Persona/es y garantia de los derechos
                                    digitales.
     a
     0                              - Para aquellos casos en los que resulte imprescindible acudir a la sede judicial o
     ti                             de la fiscalia, sera necesario obtener previamente la correspondiente cita.

     U                              - Los usuarios que accedan al edificio judicial con cita previa, deberan disponer y
     a
     `m
                                    usar mascarillas propias y utilizar el gel desinfectante en /as manos.
     c~




.~
 v
v
c
y
s
m    0
     r
     N

     0
rn   N
     `o
     s
     m.

m
a



at
y

O
^1




           ~Ia~~.~         ;
                            ~'i

             Y~ .1~i
           . /~ f$ i
           '

                         1''
                     k ~ fir.:
                                              ~S
          Case 1:20-cv-08281-JGK Document 22-3 Filed 06/14/21 Page 10 of 16
     ~~ -~~
     ,
     ; ~~~~4
     ~~    T


           Seccion Civil. Juzgado de Primera Instancia e Instruccion n° 7 de
           Martorell
           Avenida Pau Claris, 20 - Martorell - C.P.: 08760

           TEL.: 937735916
           FAX: 937735919
           EMAIL:miM7.m artorelI@xij.gencat.cat

              N.I.G.: 0811442120218022631
              A uxilio Judicial Internacional 612021 -AU2

              Materia: lnternacional: Comisiones rogatorias

           Entidad bancaria BANCO SANTANDER:
           Para ingresos en caja. Concepto: 4387000011000621
           Pagos por transferencia bancaria: IBAN ES55 0049 3569 9200 0500 1274.
           eeneficiario: Secci6n Civil. Juzgado de Primera Instancia e Instrucci6n n° 7 de Martorell
 W
 c         Concepto: 4387000011000621
 m
J
 A



              Parte demandante/ejecutante:                             Parte demandada/ejecutada: John David Mcafee
 c            Procurador/a:                                            Procurador/a:
              Abogado/a:                                               Abogado/a:
m
U

                                                                 OFICIO

           Asunto: Remision exhorto

           En cumplimiento de to dispuesto en el art. 172.4 de la Ley de Enjuiciamiento Civil (LEC),
           le remito el exhorto de TRIBUNAL DEL DISTRITO DE LOS ESTADOS UNIDOS, por
           corresponder prestar el auxilio solicitado a ese Juzgado.

           En Martorell, a 29 de enero de 2021.

              La Letrada de IaAdministracion de Justicia




N.
Q
N

4
Q
N

O
t


 W
S~
           JUTJAT DE PAU DE SANT ESTEVE SESROVIRES




                                                                                        _              _.   ... .     Pagina ? de 2
                  Case 1:20-cv-08281-JGK Document 22-3 Filed 06/14/21 Page 11 of 16
             ~        ~a
                  ~tF




                                                                                                                                de
                           Los interesados quedan informados de que sus datos personates han sido incorporados al fichero
                                                                                                                            para el
                           asuntos de esta Oficina Judicial, donde se conservaran con caracter de confidential y unicamente
                                                                                                                  dad de la misma,
                           cumplimiento de la labor que tiene encomendada, bajo la salvaguarda y responsabili
                           d6nde seran tratados con la maxima diligencia.
M i
ti
                                                                                                                                       es,
                           Quedan informados de que los datos contenidos en estos documentos son reservados o confidencial
C^


~?                                                                                  quedar  exclusivame nte  circunscrito al  ambito  del
                           que el use que pueda hacerse de los mismos debe
~i                                                                                                                                 y
                            proceso, que queda prohibida su transmision o comunicacion por cualquier medio o procedimiento que
                                                                                                                             perjuicio de
T~                         deben ser tratados exclusivamente para los fines propios de la Administration de justicia, sin
                                                                                                        use   ilegitimo de   los mismos
                            las responsabilidades civiles y penales que puedan derivarse de un
z~
u                          (Reglamento EU 2016/679 del Parlamento Europeo y del Consejo y Ley Organica 3/2018, de
                                                                                    de los derechos digitales).
                                                                                                                                    6 de

,~ .                        diciembre, de protection de datos personates y garantia
i 1
:C


                             1NFORMACION PARA LOS USUARIOS DE LA ADMINISTRACION DE JUSTICIA:
s

>~: ~
~~ .i
 m~                          En aplicacion de la Orden JUS/394/2020, dictada con motivo de la situation
                             sobrevenida con motivo del COV1D-19:

                                      La atenci6n al publico en cualquier sede judicial o de la fiscalia se realizara por
                                     via telefonica o a Craves del correo electronico habilitado a tat efecto, arriba
                                     detallados, en todo caso cumpliendo to dispuesto en la Ley Organica 3/2018, de
                                     5 de diciembre, de Protection de Datos Personates y garantia de los derechos
                                     digitales.

                                     - Para aquellos casos en los que resulte imprescindible acudir a la sede judicial o
                                     de la fiscalia, sera necesario obtener previamente la correspondiente cita.

                                     - Los usuarios que accedan al edificio judicial con cita previa, deberan disponer y
                                     usar mascarillas propias y utilizar el gel desinfectanfe en las manos.




        :~
        a

        N
        O
        N

        O
        9
        N
        N
        O
        L
        r
        S
        ~




                 0
                 ?~     ~;
                 i
                 '

                            ;~


                           ..~?c
    Case 1:20-cv-08281-JGK Document 22-3 Filed 06/14/21 Page 12 of 16
   ~~w± w

  •     i r,~~
       Li'Y
        l~i

~,
      -.:~-      -

      •' •


DILIGENCIA DE ORDENACION
                                                Sant Esteve Sesrovires, a 05/02/2021

Havent-se     rebut     ('anterior   despatx, Habiendose recibido el anterior despacho,
procedeixi's   a    registrar-ho   al   Ilibre procedase a registrarlo en el libro
corresponent, empleni's i procedeixi's a la correspondiente, cumplimentese y procedase
seva devolucio per el mateix conducte del seu a su devolucion por el mismo conducto de su
rebut, deixant nota sufficient al registre recibo, dejando nota suficiente en el registro
corresponent. En dono fe.                      correspondiente. Doy fe.


                                                                                 rtw~~'  .
                                                                                      ,~
                                                                                 ~      ~
                                                                                       _~




DILIGENCIA DE TORNADA.- Per fer Constar           DILIGENCIA DE RETORNO.- Para hacer
q ue les presents actuacions es retornen a la     Constar que las presentes actuaciones se
seva procedencia per correu ordinari. En          devuelven a su procedencia por correo
dono fe.                                          ordinario. Doy fe.

                                                                                         ~r~~~ .
                                                                                             ~~
                                                                                             ~~

                                                                                            ~~




                      Adrnir~is~cio d~ justi~sa a Cataiur~y~ • A~minis~racivn rte Jusi~cia ~n Cataluna
      Case 1:20-cv-08281-JGK Document 22-3 Filed 06/14/21 Page 13 of 16
4        fr.
nit


ri ~~y




JUTJAT DE PAU
SANT ESTEVE SESROVIRES

EXHORTO 1320/2021 (Auxilio Judicial Internacional 6/2021 Juzgado Primers
Instancia e Instruccion num.7 de Martorell.)




                                                           '
DILIGENCIA DE NOTIFICACION.- En Sant Esteve Sesrovires, a ~~ 2 ~ ~~2~

         El funcionario/a designado/a, teniendo a mi presencia a JOHN DAVID MCAFEE.


       le notifico en legal forma mediante entrega de DEMANDA Y
DOCUMENTACION, el procedimiento CASO 1:20-cv-08281 (Caso ECF. Solicitud de
Juicio con Jurado) del TRIBUNAL DE DISTRITO DE LOS ESTADOS IJNIDOS PARR
EL DISTRITO SUR DE NUEVA YORK. Todo ello en calidad de demandado.

         Queda enterado y notificado y en prueba de recibo, firma, conmigo, CERTIFICO.




               i




                   Administracio de justicia a Catalwrva • ,administration de JusUcia en Cataluna
      Case 1:20-cv-08281-JGK Document 22-3 Filed 06/14/21 Page 14 of 16
       .*~
  ~~x~3:~
   _ _s~



JUTJAT DE PAU
SANT ESTEVE SESROVIRES

EXHORTO 1320/2021 (Auxilio Judicial Internacional6/2021 Juzgado Primera
Instancia e Instruccion num.7 de Martorell.)




DILIGENCIA DE NOTIFICACION Y ENTREGA.- En Sant Esteve Sesrovires, a
                                                                    ~o j ~- ~ ~21
        El funcionario/a designado/a, teniendo a mi presencia a JOHN DAVII3 MCAFEE.


       le notifico en legal forma mediante entrega de DEMANDA Y
DOCUMENTACION, el procedimiento CASO 1:20-cv-08281 (Caso ECF. Solicited de
Juicio con Jurado) del TRIBiTNAL DE DISTRITO DE LOS ESTADOS LTNIDOS PARR
EL DISTRITO SUR DE NUEVA YORK. Todo ello en calidad de demandado.

        Queda enterado y notificado y en prueba de recibo, firma, conmigo, CERTIFICO.




               f




                   ~dministracio de justi;;ia a fiaialunya - ;administration tie .lus~icia zn Cataluna
                Case 1:20-cv-08281-JGK Document 22-3 Filed 06/14/21 Page 15 of 16

         ~y ,~;,"~
            -~-- --



                      Seccion Civil. Juzgado de Primera Instancia e Instruccion n° 7
                      de Martorell
                      Avenida Pau Claris, 20 - Martorell - C.P.: 08760

                      TEL.: 937735916
                      FAX: 937735919
                      EMAIL:m ixt7.m artoreII Qxij.g en cat.cat

                      N.I.G.: 0811442120218022631
                      Auxilio Judicial Internacional 612021-AU2

                      Materia: International: Comisiones rogatorias

                      Entidad bancaria BANCO SANTANDER:
                      Para ingresos en caja. Concepto: 4387000011000621
                      Pagos por transferencia bancaria: IBAN ES55 0049 3569 9200 0500 1274.
                      Beneficiario: Secci6n Civil. Juzgado de Primera Instancia e Ins[ruccibn n° 7 de Martorell
                      Concepto:4387000011000621
0
J
7
T
i


                       Parte demandante/ejecutante:                               Parte demandada/ejecutada: John David Mcafee
~                      Procurador/a:                                              Procurador/a:
                       Abogado/a:                                                 Abogado/a:
C
2
~
:

:
C

C

~r                                                      DILIGENCIA DE ORDENACION

                      Letrada de la Administration de Justicia que la dicta: Lorena Carmona Garrido
                      Lugar: Martorell
                      Fecha: 16 de febrero de 2021

                      Conforme al articulo 175 de la Ley de Enjuiciamiento Civil (LEC), realizadas las
                      actuaciones interesadas en el presente exhorto, comuniquese su resultado al organo
                      judicial exhortante, MINISTERIO DE JUSTICIA(TRIBUNAL DEL DISTRITO DE
                      ESTADOS UNIDOS).

                      Devuelvanse las actuaciones de auxilio judicial al organo judicial exhortante.




                      Modo de impugnacion: recurso de REPOSICION ante la Letrada de la Administration
                      de Justicia, mediante un escrito que se debe presentar en el plazo de CINCO dias,
                      contados desde el siguiente al de la . notification, en el que se debe expresar la
tG                    infracci6n en que haya incurrido la resolution. Sin estos requisitos no se admitira la
 G                    impugnaci6n. La interposition del recurso no tendra efectos suspensivos respecto de la
     ~                resolution recurrida (articulos 451 y 452 LEC).




                      Lo acuerdo y firmo.




                ;~~
         ly .

         ~,_    .:                      Administraciti de justicia a Catalunya ~ Administra%.idn c1e .lusticia en Cataluria      Pagina 1 de 2
                         Case 1:20-cv-08281-JGK Document 22-3 Filed 06/14/21 Page 16 of 16
                        ~y~~r~
                   -       ~-
                   ..
                        ~ I ,r
                            ay




                                 La Letrada de IaAdministracion de Justicia


X
>~
LL
                                                                                                                            al fichero de
W
                                 Los interesados quedan informados de que sus datos personates han sido incorporados
                                                                                                                       unicamente para el
 a
                                 asuntos de esta Oficina Judicial, donde se conservaran con caracter de confidencial y
                                                                                                                            de la misma,
 c                               cumplimiento de la labor que tiene encomendada, bajo la salvaguarda y responsabilidad
 r                               donde seran tratados con la maxima diligencia.
     Y


                                                                                                                                           s,
 u~.
 w                               Quedan informados de que los datos contenidos en estos documentos son reservados o confidenciale
 p
                                                                                                                              al ambito del
 4
                                 que el use que pueda hacerse de los mismos debe quedar exclusivamente circunscrito
     m
                                                                                                            medio  o  procedimient  o y que
                                 proceso, que queda prohibida su transmision o comunicacidn por cualquier
     •o     c
                                                                                                                                          de
            0                    deben ser tratados exclusivamente para los fines propios de la Administracion de justicia, sin perjuicio
                                                                                                    de un  use  ilegitimo  de   los mismos
     w      o                     las responsabilidades civiles y penales que puedan derivarse
                                                                                                                                       6 de
            v                    (Reglamento EU 2016/679 del Parlamento Europeo y del Consejo y Ley Organica 3/2018, de
     a r
       o
     ° ~
     '
     ~                           diciembre, de protection de datos personates y garantia de los derechos digitales).
     o      '~
     Ci     `'-~

            a


                                 INFORMACION PARR LOS USUARIOS DE LA ADMINISTRACION DE JUSTICIA:
     r
                                 En aplicacion de la Orden JUS/394/2020, dictada con motivo de la situation
     :n
                                 sobrevenida con motivo del COVlD-19:

                                          - La atencion al publico en cualquier sede judicial o de la fiscalia se realizara por
     .
     4




     m
                                          via telefonica o a traves del correo electronico habilitado a tat efecto, arriba
      Q
       y                                  detallados, en todo caso cumpliendo to dispuesto en la Ley Organica 3/2018, de
                                          5 de diciembre, de Protection de Datos Personates y garantia de los derechos
      ~6

 :~
      m
                                          digitales.
      v
     .~

     ~'                                   - Para aquellos casos en /os que resulte imprescindible acudir a la sede judicial o
                                          de la fiscalia, sera necesario obtener previamente la correspondiente cita.

                                           - Los usuarios que accedan al edificio judicial con cita previa, deberan disponer y
      y
      ~;
                                           usar mascarillas propias y utilizar el gel desinfectante en las manos.
             o
      Q
             ~,
             '
             ~
((
      m
      N       ~


      i41    =

              '
              ~


€ a ~
  u

      T
      y
      a>
      .i
      :




                                                                                                                                            Pagina 2 de 2
                                                  Administracib de justicia a Catalunya ~ Aclministracion de Justicia en Cataluna
